DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does disclose or suggest the claimed “flow rate detection element includes only in one surface thereof a detection surface to detect a flow rate of the measurement target gas, and is disposed such that the detection surface faces the circuit substrate” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-15 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miki et al. PG. Pub. No.: US 2017/0248455 A1 discloses the measuring target gas such as the intake air into the second bypass passage and a second bypass passage outlet for returning the measuring target gas from the second bypass passage  to the main passage. In the middle of the first bypass passage, a flow rate detection unit is provided to configure one of the detection units, and to detect the flow rate of the , however is silent on flow rate detection element includes only in one surface thereof a detection surface to detect a flow rate of the measurement target gas, and is disposed such that the detection surface faces the circuit substrate.
Ito JPO 2018197764 A discloses a flow sensor comprises: a flow detection chip including, on the side of a front surface, a sensing unit detecting a flow rate of fluid flowing through a main passage; a circuit chip electrically connected to the flow detection chip; a lead frame including the circuit chip fixed to a front surface; and a resin molding encapsulating the circuit chip while exposing the sensing unit. A part of a rear surface of the lead frame serves as the bottom of the resin molding, and a pore opens on an external surface of the resin molding. The pore prevents the part of the rear surface of the lead frame from being exposed to fluid, however is silent on flow rate detection element includes only in one surface thereof a detection surface to detect a flow rate of the measurement target gas, and is disposed such that the detection surface faces the circuit substrate.
Kono et al. PG. Pub. No.: US 2013/0192388 A1 discloses a chip mounting unit mounting a semiconductor chip formed with a plurality of pads; (b) a plurality of leads disposed on an outside of the chip mounting unit; (c) the semiconductor chip disposed , however is silent on flow rate detection element includes only in one surface thereof a detection surface to detect a flow rate of the measurement target gas, and is disposed such that the detection surface faces the circuit substrate.
Yamamoto et al. PG. Pub. No.: US 2018/0372520 A1 discloses the measurement flow path surface of the protrusion unit, the flow rate detection unit is provided. The flow rate detection unit performs heat transfer with the measurement target gas, measures the state of the measurement target gas, for example, the flow rate of measurement target gas, and outputs an electric signal representing the flow rate flowing through the main passage. In order for the flow rate detection unit to measure the state of the measurement target gas with high accuracy, it is desirable that the gas flowing in the vicinity of the measurement flow path surface is a laminar flow and less disordered. Therefore, it is desirable that the front surface of the flow rate detection unit and the surface of the measurement flow path surface are flush with each other or the difference is equal to or smaller than a predetermined value, however is silent on flow rate detection element includes only in one surface thereof a detection surface to detect a flow rate of the measurement target gas, and is disposed such that the detection surface faces the circuit substrate.
Morino et al. PG. Pub. No.: US 2015/0168192 A1 discloses the measurement surface is provided along the flow direction of the measurement target gas on one surface on the front surface side of the circuit package in the bypass passage, and the heat transfer surface exposing portion of the air flow sensing portion for measuring the flow rate of the measurement target gas is provided on the measurement surface. Meanwhile, the other surface on the rear surface side of the circuit package in the bypass passage is constituted of only a mold resin used for forming the circuit package. For this reason, in the formation of the housing, although thermal deformation of the circuit package is suppressed during clamping the both sides of the measurement surface formed in the circuit package using the mold die so that the leading end side of the circuit package is covered, when the housing is released from the mold die and cooled, warpage deformation of the circuit package occurs so that one surface side of the circuit package is convex, and the other surface side is concave according to a difference of a thermal expansion coefficient between one surface and the other surface of the circuit package. Especially, in this embodiment, the circuit package and the housing are integrally formed by resin molding, adherence between the circuit package and the housing increases, and a heat transfer quantity from the housing to the circuit package increases, so that it is considered that the thermal deformation amount of the circuit package increases, however is silent on flow rate detection element includes only in one surface thereof a detection surface to detect a flow rate of the measurement target gas, and is disposed such that the detection surface faces the circuit substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852